Citation Nr: 1027877	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic posttraumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to October 1974.  
He served in the Republic of Vietnam.  The Veteran was awarded 
both the Combat Infantry Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1987 rating decision of the New York, New 
York, Regional Office which, in pertinent part, denied service 
connection for posttraumatic stress disorder (PTSD).  In August 
1991, the New York, New York, Regional Office denied compensation 
under the provisions of 38 U.S.C.A. § 351 (reenacted at 38 
U.S.C.A. § 1151) for a left knee disorder.  In January 2010, the 
St. Petersburg, Florida, Regional Office (RO), in pertinent part, 
denied service connection for a left knee disorder.  In May 2010, 
the accredited representative submitted a notice of disagreement 
(NOD) with the denial of service connection for a left knee 
disorder 

The issues of service connection for a chronic left knee disorder 
and compensation under the provisions of 38 U.S.C.A. § 1151 are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

PTSD has been objectively shown to have been manifested as the 
result of the Veteran's Vietnam War combat experiences.  


CONCLUSION OF LAW

Chronic PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f)(2), 3.326(a) (2009 as amended).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
PTSD.  Such action represents a complete grant of the benefits 
sought on appeal.  As such, no discussion of the VA's duty to 
notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f)(2) (2009 as amended).  

The Veteran's service personnel records indicate that he served 
with the Army in the Republic of Vietnam.  He was awarded both 
the Combat Infantryman Badge and the Purple Heart.  

At a March 1987 VA examination for compensation purposes, the 
Veteran complained of recurrent war dreams, flashbacks, a startle 
reaction, and impaired sleep.  He reported that he sustained a 
shrapnel wound while in the Republic of Vietnam for which he had 
been awarded the Purple Heart.  The Veteran was diagnosed with 
PTSD.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran served 
with the Army in the Republic of Vietnam.  He participated in 
combat operations against enemy forces for which he was awarded 
the Combat Infantryman Badge and the Purple Heart.  Such awards 
are sufficient evidence to establish the Veteran's participation 
in combat.  38 C.F.R. § 3.304(f)(2) (2009 as amended).  The 
Veteran has been diagnosed with PTSD secondary to his Vietnam 
War-related experiences.  In the absence of any competent medical 
evidence to the contrary, the Board finds that service connection 
for chronic PTSD is now warranted.  


ORDER

Service connection for chronic PTSD is granted.  


REMAND

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic left knee disorder is warranted.  

Initially, the Board observes that the Veteran has not been 
provided a Veterans Claims Assistance Act of 2000 (VCAA) notice 
which addresses the issue of compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic left knee disorder.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the regulations which empowered the Board to issue 
written notification of the VCAA to appellants.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and severity of 
his chronic left knee disorder, if any.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In reviewing the record, the Board observes that the accredited 
representative has submitted a timely NOD with the denial of 
service connection for a chronic left knee disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a statement of 
the case (SOC) addressing the issue, the Board should remand the 
issue to the RO for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Further, the Board finds that the 
issue of service connection for a chronic left knee disorder is 
inextricably intertwined with the issue of compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chronic left knee 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters that 
must be addressed by the RO in the first instance.  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and severity of 
his chronic left knee disorder, if any.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009) are fully met.

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic left 
knee disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic left knee disorder is identified, 
the examiner should specifically state that 
fact.  

The examiner should advance an opinion as 
to whether  it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disorder had its onset during active 
service; is etiologically related to his 
service in the Republic of Vietnam and 
combat experiences; otherwise originated 
during active service; and/or is 
etiologically related to VA treatment 
record.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

3.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of service connection for a 
chronic left knee disorder.  The Veteran 
and his accredited representative should be 
given the appropriate opportunity to 
respond to the SOC.  

4.  Then readjudicate the Veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
chronic left knee disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


